DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Allowable Subject Matter
Claims 1-3, 5-6, 8-13, 15-16, 18-19, 21-29 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant claimed in the independent claims that the display pixel distribution of the display panel is changed from an uneven distribution to a first uneven distribution and is further changed to a second uneven distribution different from the first uneven distribution, and wherein the changing display pixel distribution of the display panel more than two times…..also, wherein the plurality of first images is displayed by the display panel in time division at different time.
However, the Examiner has conducting an updated search and found the references of Doyle et al (U.S Pub: 20120121207) and Iguchi et al (U.S Pub: 20160295257) to show that Doyle teaches (figs. 5, 7-8) a display panel displays the image of a region of interest (520) to be warped or distorted in the magnified to a larger scale of the image such that to display first uneven image of pixel distribution (600), second uneven image by maintaining the first current uneven image, and the third uneven image of pixel distribution (700) wherein the display panel capable to display warped or distorted images more than two times on the display panel in paragraphs [0061] [0064]-[0068] that is well known in art.
Iguchi teaches (1-5) shows that the display panel displays the plurality of images slice segment to the user eyes in a time division manner such that the first image slice segment overlapped the second slice image segment in time division of the third, fourth, fifth, and so on as well known in art.      
Therefore, according to the independent claims limitations and inventions both Doyle and Iguchi cannot be combined due to each reference missing the display pixel distribution of the display panel is changed from an uneven distribution to a first uneven distribution and is further changed to a second uneven distribution different from the first uneven distribution, wherein the changing display pixel distribution of the display panel more than two times, and wherein the plurality of first images is displayed by the display panel in time division at different time in one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KE XIAO/Supervisory Patent Examiner, Art Unit 2627